opinion denying a rehearing.
The opinion of the court was delivered by
Marshall, J.:
An able and respectful petition for rehearing has been filed by the plaintiff. A restatement or explanation of the rule of law declared in the former opinions is requested. This request apparently comes as a result of the different views expressed in the different opinions filed. Different views were stated, but all the members of the court sitting reached the same conclusion.
Concerning the information that was given to the deputy county attorney at the time the prosecution against the plaintiff was commenced, the abstract' of the plaintiff shows that the testimony of Ed J. Fleming, the deputy county attorney, was in part as follows:
*739“He [Minor Shaw] says, Billy Gray says you want me to make a complaint but I don’t want to make it if it will get the company in trouble. I says, I don’t know, I think under the circumstances of Mr. Gray’s statement, I think you have plenty of evidence to justify an arrest and a trial of this case. He said he didn’t know whether it was the Santa Fe’s brass or not, Mr. Gray hadn’t seen it, and the men he talked to didn’t know whether it was Santa Fe brass or not, or what railroad’s brass it was. I said, if the Santa Fe has lost brass lately and this is railroad brass that is sufficient to make a complaint.”
This evidence shows conclusively that the deputy county attorney was informed by Minor- Shaw that he did not know whether the brass was Santa Fe brass or not.
No sufficient reason appears for granting a rehearing, and it is denied.